Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


3-22-2007

USA v. Weaver
Precedential or Non-Precedential: Non-Precedential

Docket No. 05-4596




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"USA v. Weaver" (2007). 2007 Decisions. Paper 1437.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/1437


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                   NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT


                                      No. 05-4596


                           UNITED STATES OF AMERICA

                                            v.

                                EUGENE D. WEAVER,

                                                       Appellant


                      Appeal from the United States District Court
                         for the Eastern District of Pennsylvania
                       (D.C. Criminal Action No. 04-cr-00320-5)
                        District Judge: Honorable John P. Fullam


                      Submitted Under Third Circuit LAR 34.1(a)
                                  January 16, 2007

              Before: McKEE, AMBRO and STAPLETON, Circuit Judges

                            (Opinion filed : March 22, 2007)


                                       OPINION


AMBRO, Circuit Judge

      Eugene Weaver appeals his convictions for aiding and abetting wire fraud in

violation of 18 U.S.C. §§ 2(a) & 1343, conspiracy to commit wire fraud in violation of 18

U.S.C. § 371, aiding and abetting theft from a program receiving federal funds in
violation of 18 U.S.C. § 666(a)(1)(A), and conspiracy to commit theft from a program

receiving federal funds in violation of 18 U.S.C. § 371. For the following reasons, we

affirm his convictions on all counts.

I.       Facts1 and Procedural History

         This case concerns a scheme to steal money from a federally funded adult

education program. The Community College of Philadelphia (“CCP”) administered a

non-credit adult basic education program funded by the U.S. Department of Education.

CCP held classes on its main campus and at a variety of satellite locations. One of those

locations was the Sister Clara Muhammad School (the “School”).

         Between 1999 and 2001, this program was a Potemkin village: while the School

and CCP personnel maintained all the trappings of a functioning program—hiring and

paying teachers, maintaining a course schedule, filing registration forms, and causing

CCP to pay rent to the School for the classrooms—no courses were taught. Rather,

Faridah Ali, a School administrator, and Delores Weaver, a CCP administrator, led a

fraudulent scheme to steal the money allocated to the program. Specifically, they ensured

that CCP paid the School rent money, which was then misappropriated, and that CCP

paid a variety of “teachers” for courses that never took place. Many of the ghost teachers

were relatives of one of the scheme’s principals.

         Eugene Weaver, Delores Weaver’s son, was one of the program’s ghost teachers.


     1
    This section presents the facts in the light most favorable to the jury’s verdict. See
United States v. Jackson, 443 F.3d 293, 298–99 (3d Cir. 2006).

                                              2
Over the course of three years, he was paid more than $47,000 for courses that he could

not have taught because he was either out of town or had an in-town conflict.

          In the superseding indictment, the Government charged Weaver2 with one count of

conspiracy to commit wire fraud, six counts of aiding and abetting wire fraud, one count

of aiding and abetting theft from a program receiving federal funds, and one count of

conspiracy to commit theft from a program receiving federal funds. Weaver was tried

alongside Faridah Ali, Lakiha Spicer, and Azheem Spicer. Delores Weaver was supposed

to be tried at the same time, but her trial was severed because of an evidentiary dispute

that is on appeal to our Court. After a full trial, the jury convicted Weaver on all counts.

This appeal follows.3 Each issue is dealt with in turn.

II.       Sufficiency of the Evidence

          Weaver contends that the evidence was insufficient to prove (1) the requisite

criminal intent and (2) the conspiracy charged in the indictment. When we review a

conviction for sufficiency of the evidence, the question is “whether, after viewing the

evidence in the light most favorable to the prosecution, any rational trier of fact could

have found the essential elements of the crime beyond a reasonable doubt.” Jackson v.

Virginia, 443 U.S. 307, 319 (1979).

          A.    Criminal Intent


      2
    We use “Weaver” to refer to Eugene Weaver. When referring to Delores Weaver,
we use her full name.
  3
    The District Court had jurisdiction under 18 U.S.C. § 3231 (offenses against the
United States). We have jurisdiction under 28 U.S.C. § 1291.

                                               3
       Weaver does not dispute that the Government’s evidence supported most of the

elements of the crimes for which he was tried. One element that he does dispute is intent.

Wire fraud is a specific intent crime. A defendant cannot be convicted of it unless the

Government proves beyond a reasonable doubt that he knowingly and willfully

participated in a scheme to obtain money or property through fraud and specifically

intended to do so. United States v. Hedaithy, 392 F.3d 580, 590 (3d Cir. 2004); United

States v. Antico, 275 F.3d 245, 260 (3d Cir. 2001); see also United States v. Henry, 20
F.3d 112, 115 (3d Cir. 1994). Similarly, a conviction for theft from a federally funded

program under 18 U.S.C. § 666(a)(1)(A) requires a specific intent to convert money or

property from the program. United States v. Richards, 9 F. Supp. 2d 455, 458 (D.N.J.

1988); cf. United States v. Ford, 435 F.3d 204, 211 (2d Cir. 2006) (holding that §

666(a)(1)(B) is a specific intent crime). Thus, we accept Weaver’s argument that, to

sustain convictions on all counts, the Government must have proved that he knew he

improperly received payment for courses he did not teach.

       Weaver admits that he received money from CCP and that it recorded the

payments as salary for courses listing him as the teacher. He also does not dispute that

Delores Weaver and Faridah Ali were involved in a large-scale conspiracy to steal money

from the adult education program. He claims, however, that the Government did not

prove that he knew that he was receiving money as part of that fraudulent scheme.

Rather, he argues that he reasonably could have believed that the payments were (1) for

legitimate work that he performed for CCP a few years earlier, or (2) for his mother’s

                                             4
legitimate work at CCP (because Delores Weaver was a CCP administraor and was a

secondary holder of the account into which the money was paid). In this context, Weaver

contends that the Government did not prove that he had the criminal intent required to

support his convictions.

       At trial the Government introduced evidence of the following facts relevant to

Weaver’s specific intent argument. The School assigned teachers to courses using

“availability notices” on which the putative teacher requested courses and stated his

availability. The Government submitted notices through which Weaver requested that he

be assigned to teach courses at the School. There are signatures on the notices that

purport to be those of Eugene Weaver. The Government submitted the signature on

Weaver’s passport and other documents so that the jury could compare them. The

signatures appear to be similar—certainly enough so that the jury reasonably could have

concluded that Weaver signed the availability notices and, therefore, affirmatively

requested that he be assigned to teach courses. Fed. R. Evid. 903(b)(3); see also United

States v. Clifford, 704 F.2d 86, 90 (3d Cir. 1983). Weaver, however, was out of town for

much of the time that the notices indicated that he was available and had numerous in-

town conflicts when he was not. From that evidence, the jury could have concluded that

Weaver did not teach and never intended to teach the courses to which he was assigned.

       As to the payments Weaver received, the Government submitted evidence showing

that he was the primary holder of the account into which CCP paid his teaching salary.

When it made a ghost-teaching payment, the entry on the next bank statement reflected

                                             5
that the payment was from CCP and that it was a payroll payment. Weaver withdrew

money from his account soon after many of the deposits. CCP business records admitted

in evidence show that Weaver was notified on several occasions that his payments for

teaching would be forthcoming but late. Under the business records exception to the

hearsay rule, Fed. R. Evid. 803(6), the jury was entitled to consider the records as

substantive evidence that he was in fact notified by CCP that his payments for teaching

were forthcoming.

       As to Weaver’s claim that money could have been for legitimate work for CCP,

the Government counters that there is nothing in the record to suggest that Weaver did

any legitimate work for CCP. Thus, the jury had no reasonable basis on which to draw

that conclusion. As to his argument that the money could have been his mother’s, the

Government notes that it would make little sense for the payments to be his mother’s

regular salary, as the payments were spaced irregularly and of varying amounts.

       From the evidence presented, the jury reasonably could have concluded that

Weaver knowingly and willfully participated in every aspect of the ghost-teaching

scheme, from requesting courses that he knew he would not teach to spending the money

that CCP paid him. We would be hard pressed to conjure anything that would make a

reversal on this issue even a possibility.

       B.     Number of Conspiracies

       Weaver contends that the Government’s evidence did not support the existence of

one master conspiracy; rather, it suggested only the existence of multiple “hub and spoke”

                                             6
conspiracies. He claims this is a problem because the evidence did not support the

existence of the conspiracy charged. In the superseding indictment, the Government

alleged one master conspiracy comprised of two sub-schemes: the rent payment sub-

scheme and the ghost teaching sub-scheme. The indictment clearly alleged that Eugene

Weaver’s involvement was limited to the latter.

       Deciding how to characterize a large-scale criminal enterprise like this one is

rarely easy. We note, however, that the size and scope of a conspiracy are issues of fact,

and we typically defer to the jury’s resolution of them. United States v. Perez, 280 F.3d
318, 345 (3d Cir. 2002). Still, our deference is not absolute; we review for substantial

evidence, id., and in determining whether the Government’s proof was sufficient to

sustain a determination that there was one overarching conspiracy, we consider the

following factors: (1) whether the conspirators were bound by a common purpose, (2)

whether the agreement brought about a continuous result that could not carry on without

the ongoing cooperation of the conspirators, and (3) the extent of the participants’

overlap. United States v. Kelly, 852 F.2d 255, 259 (3d Cir. 1989) (citations omitted).

       Here, the Government argues that the overall purpose of the conspiracy was to

steal federal funds granted to CCP by pretending to operate an adult education program.

The Government freely admits that the conspiracy’s principals—Delores Weaver and

Faridah Ali—devised two separate but related means of obtaining CCP money: (1) by

paying teacher salaries to ghost teachers and (2) by paying rent for the putative location

of the classes. All members of the conspiracy—the principals and the ghost

                                             7
teachers—profited from the scheme. By ensuring that the program’s books and finances

looked normal (i.e., it was paying both rent and teachers, as one would expect), the two

sub-schemes worked together to keep up the appearance that everything was functioning

normally. Similarly, the participation of ghost teachers like Eugene Weaver was vital to

keep up the ruse that the program was actually holding classes. By formally scheduling

Weaver to teach courses, paying him for teaching, and keeping records to that effect, the

principals helped ensure that they maintained all of the trappings of an extant program.

       It is true that the evidence does not show that lower-level co-conspirators (and

Weaver in particular) knew about one another. Moreover, it is unclear to what extent

they knew the breadth of the overall scheme. These facts, however, do not mean that a

jury could not find the existence of one unified conspiracy. Because the overarching

scheme had a common purpose with separate but interdependent parts, and the

Government proved that Weaver agreed with Delores Weaver to participate in one of the

sub-schemes, the fact that he may not have known all of the details, participants, or the

overall scope of the conspiracy does not defeat the jury’s finding. United States v.

Padilla, 982 F.2d 110, 114 (3d Cir. 1992) (citing United States v. Adams, 759 F.2d 1099,

1109–10 (3d Cir. 1985)) (“The government need not prove that each defendant knew all

the details, goals, or other participants.”).

       Because the Government presented evidence from which the jury could have

concluded beyond a reasonable doubt that Weaver participated in a single conspiracy to



                                                8
steal money from CCP, we cannot reverse on this ground.4

III.   New Evidence

       Weaver also argues that his motion for a new trial based on newly discovered

evidence was improperly denied. Specifically, he claims that after trial he discovered an

affidavit of one of the investigators, and a statement by Delores Weaver to investigators,

that help his case in each instance. His argument is dead on arrival, for the Government

disclosed the existence of both of these documents in a letter sent to defense counsel

some three months before trial. In that letter, the Government stated that the documents

were available for pick-up at the U.S. Attorney’s office. Weaver’s trial counsel

apparently did not pick up the documents, as his appellate counsel states that they were

not in the case file. Thus, Weaver did not exercise reasonable diligence, as he must, to

succeed in a motion for a new trial based on newly discovered evidence.5 United States v.

Cimera, 459 F.3d 452, 461 (3d Cir. 2006). The District Court’s denial of Weaver’s

   4
     Weaver also claims that the indictment impermissibly varied from the proof at trial
because the former alleged a single conspiracy, while the proof at trial only supported the
existence of multiple conspiracies. Because we conclude that the evidence supported the
existence of the conspiracy alleged in the indictment, there was no impermissible
variance. See United States v. Polichemi, 324 F.3d 698, 709 (7th Cir. 2000) (noting that a
variance claim in this context is one that the Government did not produce sufficient
evidence of the single conspiracy alleged in the indictment).
   5
     Weaver intimates that trial counsel’s failure to obtain these documents amounts to
ineffective assistance. While we understand his frustration with trial counsel, we
typically do not resolve ineffective assistance claims on direct appeal; rather, we require
that they be brought in a collateral proceeding in which a better record can be developed.
United States v. Thornton, 327 F.3d 268, 271–72 (3d Cir. 2003). Our usual rule applies
here, as Weaver deserves the chance to bring his claim on a record developed specifically
for that purpose. Thus, we leave the ineffective assistance question for a district court to
resolve in the first instance in a collateral proceeding.

                                             9
motion, therefore, was proper.

IV.    Jury Instructions

       Weaver argues that the District Judge improperly instructed the jury by failing (1)

to give a culpable participation charge, (2) to instruct on the materiality element of wire

fraud, and (3) to define the intent element of the theft charge. At the outset, we note that

Weaver’s counsel failed to object to the District Court’s instructions. Thus, we review

the instructions for plain error. United States v. Brennan, 326 F.3d 176, 182 (3d Cir.

2003). To reverse, we must determine that there was an error, it was plain, and it affected

Weaver’s substantive rights. Even if so, correction of that error should only be ordered

where it seriously affected the fairness, integrity, or public reputation of the proceeding.

United States v. Olano, 507 U.S. 725, 733–38 (1993).

       A.     Culpable Participation

       We have held that a jury can only convict a person of mail or wire fraud if it is

convinced of the person’s “culpable participation,” United States v. Pearlstein, 576 F.2d
531, 545 (3d Cir. 1978), that is, if it is convinced that the person “ha[d] knowledge of the

illicit objectives of the fraudulent scheme and willfully intend[ed] that those larger

objectives be achieved.” Gentry v. Resolution Trust Corp., 937 F.2d 899, 908–09 (3d Cir.

1991); see also United States v. Dobson, 419 F.3d 231, 237 (3d Cir. 2005). Thus, a

district court must make the culpable participation requirement clear.

       That occurred here. The Court instructed that to convict the jury must find that

each defendant “was a knowing participant in a fraudulent scheme to obtain money . . .

                                             10
from the community college . . . without a right to have it.” App. at 1150. In addition,

the Court stated:

              [T]he defendant cannot be convicted merely because students
              dropped out of the courses . . . [or ] because the program
              didn’t work out the way everybody wanted it to.
                      They can be convicted only if, in fact, they knowingly
              arranged matters, so that they would be paid for—when they
              shouldn’t— . . . paid money that they were not entitled to
              receive.
                      ....
                      If that was the arrangement and if, in fact, they
              knowingly arranged matters so that they collected money for
              not teaching when they were supposed to be teaching, that
              would be a basis on which you could find that they acted with
              fraudulent intent.
                      ....
                      . . . [T]he key to all of these charges is, do you find that
              the defendant whose case you are considering acted with
              fraudulent intent? Did they knowingly commit a crime, or
              were they simply going with the flow of what—of this—and
              were they—were all of the unfortunate wasting of money the
              result of poor organization and poor supervision?
                      ....
                      The issue then is, is the Government correct in
              characterizing this as simply hiring ghost employees for the
              purpose of draining money away from the community college
              program that the people did not deserve and . . . kn[ew] they
              were not entitled to?
                      Was this—in short—a fraudulent scheme to derive
              money from the community college that the—instead of
              providing the program that was intended for—went into the
              pockets of people, who didn’t deserve it?
                      In short, the issue is, were the defendants acting in
              good faith or were they not?
                      ....
                      And I will emphasize one more time that before you
              can convict of conspiracy, you must prove that the defendant
              whose case you are considering was a knowing participant in
              an illegal scheme. That is to say, a scheme to defraud that he

                                              11
              or she knew that that was what was going on and acted with
              criminal intent.
                     ....
                     As I said, you consider each person’s case separately.


App. at 1158–63 (emphasis added).

       These instructions conveyed the basic point that guilt requires that Weaver knew

that he was participating in the fraudulent scheme alleged in the indictment. The

instructions drew the proper distinction between unwitting participation in a fraudulent

scheme and culpable participation. They are not erroneous.

       B.     Materiality

       Turning to the District Court’s failure to instruct on the materiality element of wire

fraud, the Government concedes that the Court did not so instruct and that its failure was

error. See Neder v. United States, 527 U.S. 1, 25 (1999) (“[W]e hold that materiality of

falsehood is an element of the federal mail fraud, wire fraud, and bank fraud statutes.”).

Even assuming the error was plain, to reverse we must find that it affected Weaver’s

substantial rights. United States v. Olano, 507 U.S. 725, 732 (1993).

       It did not. Here, the falsehood that the Government alleged was Weaver’s

representation that he was teaching adult education courses at the School when he, in fact,

was not. This misrepresentation was the heart of the alleged fraudulent scheme; hence

the jury could not reasonably conclude that Weaver’s false claim that he was teaching

was somehow immaterial to the scheme by which he fraudulently received money for

teaching. The error, therefore, did not affect Weaver’s substantial rights, and we are

                                             12
unable to grant relief under the plain error standard. Cf. United States v. Sharma, 190
F.3d 220, 229–30 (3d Cir. 1999) (holding this error harmless).

       C.     Intent

       Weaver argues that the District Judge failed to instruct the jury as to the intent

element of the theft charge. Specifically, an element of the statute is that the defendant

“embezzles, steals, obtains by fraud, or otherwise without authority knowingly converts

to the use of any person other than the rightful owner or intentionally misapplies” the

federally funded program’s property. 18 U.S.C. § 666(a)(1)(A). Put simply, did Weaver

intend to deprive the program of property by unlawful means?

       In his instructions, the Judge explained this element as follows: “So basically, what

is required . . . [is that] the defendant whose case you are considering was an agent of that

[federally funded] organization and that that person obtained money from the

organization by fraud.” App. 1149. Weaver’s objection is that the Judge did not explain

the meaning of the word “fraud,” thus potentially confusing the jury as to the level of

intent required.

       In determining whether a jury charge was improper, we consider whether it “as a

whole fairly and adequately submits the issues in the case to the jury.” United States v.

Zehrbach, 47 F.3d 1252, 1264 (3d Cir. 1995) (en banc). “No error will be found if the

district court correctly communicated the substance of the law to the jury so that the jury

was not misled as to the relevant law or issues.” United States v. Parise, 159 F.3d 790,

798 n.6 (citing United States v. Traitz, 871 F.2d 368, 285 (3d Cir. 1989)). Moreover, we

                                             13
are reluctant to focus on one portion of a charge in isolation, but “consider the totality of

the instructions.” United States v. Coyle, 63 F.3d 1239, 1246 (3d Cir. 1995).

         Here, while the Judge provided little explanation of the intent element of § 666

when he read the statute to the jury, he went on to explain that element of all of the

charged crimes later in the discussion. See Part IV.A, supra. Essentially, he consolidated

the discussion because all of the charges required fraudulent intent.6 This was reasonable,

and it properly conveyed the substance of the charges to the jury.

V.       Wiretapping Evidence

         Weaver claims that the District Court improperly admitted wiretapping evidence.

In seeking authorization to collect the evidence under 18 U.S.C. § 2518, the Government

submitted its applications to Judge Eduardo Robreno of the Eastern District of

Pennsylvania. Counting new applications and extensions, the Government submitted a

total of 19 requests for authorization in the course of its investigation of the various

defendants in this case. This process, Weaver alleges, violated the District’s local rule, as

the various applications should have been submitted to different judges.

         The Eastern District of Pennsylvania’s Local Criminal Rule 41.1 provides that

applications “shall be assigned on a random basis, to each Judge of the Court, or in his or

her absence the Emergency Judge, in accordance with the provisions of Local Civil Rule


     6
     Section 666 does not require fraudulent intent per se, for one can knowingly convert
or steal money without fraud. Here, however, the Government built its case around an
allegedly fraudulent scheme, so the Judge correctly instructed the jury only on the
“obtains by fraud” language in the statute. 18 U.S.C. § 666(a)(1)(A).

                                              14
40.1.” Local Civil Rule 40.1 provides that all related matters shall be assigned to the

same judge. Recognizing that there is no express related-matters criminal rule, Judge

Robreno read the local criminal rule in connection with the local civil rule and determined

that he should decide all wiretapping applications related to this case. Delores Weaver

moved to suppress the wiretapping evidence on the basis of Judge Robreno’s alleged

error,7 and Judge Fullam—the trial judge—rejected her motion, finding that the local civil

and criminal rules could be read together to allow judges to take assignment of all

applications related to the same investigation. See United States v. Weaver, No.

04–320–41, 2004 WL 2399820 (E.D. Pa. Sept. 29, 2004).

       Though the local rules could be clearer on this issue, the District Court’s resolution

was sensible. Moreover, Weaver’s statutory rights were adequately protected, as 18

U.S.C. § 2518(1) provides only that applications should be decided by a “judge of

competent jurisdiction.” Here, there is no question that Judge Robreno fit that

description. Weaver’s Fourth Amendment argument hardly warrants discussion, as no

court has held that the Amendment requires assigning wiretap applications arising out of

an investigation to different judges.

       As an alternate sustaining ground, we note that Weaver does not have standing to

challenge the admission of wiretapping evidence when he was not “a person who was a

   7
     We note that Weaver has not presented evidence that he joined this motion—or any
other motion to suppress the evidence at issue. Because he apparently failed to do so, our
standard of review is plain error. United States v. Mornan, 413 F.3d 372, 378 (3d Cir.
2005). We need not delve too far into this issue because we conclude that there was no
error at all.

                                             15
party to any intercepted wire or oral communication or a person against whom the

interception was directed,” 18 U.S.C. § 2510(11). Alderman v. United States, 394 U.S.
165, 175, n.9 (1969); accord In re Harkins, 624 F.2d 1160, 1165 n.8 (3d Cir. 1980).

Here, Weaver was not a party to any of the intercepted communications, nor was he

mentioned in them. Rather, the evidence was directed against other alleged conspirators

only.

        We note further that we are troubled by defense counsel’s presentation of this

issue. He concludes his discussion with the following statement: “[B]ecause the

government and Judge Robreno’s collusive actions (and Judge Robreno’s remarkable

rationalization of these actions) evidence only of his failure to fulfill his obligation to act

independently in reviewing wiretap applications, and because these collusive acts

deprived appellant of the protection of the Fourth Amendment, appellant’s conviction

should be reversed.” Appellant’s Br. 76–77. Though (as explained above) we disagree

with counsel’s argument on the merits, we take special issue with counsel accusing a

District Judge of colluding with a party. Here, counsel does not support that charge with

any evidence; rather, it is clear that counsel and Judge Robreno merely interpreted a

provision of law differently. The rules of professional conduct prohibit making a

statement disparaging a judge’s integrity with reckless disregard to the statement’s

veracity. See Model Rules of Prof’l Conduct R. 8.2(a) (1983). It is decidedly out of

bounds for lawyers practicing before our Court to transform disagreements over the law

into bald allegations about a judge’s integrity.

                                               16
VI.    Conclusion

       We hold that the evidence was sufficient to sustain Weaver’s conviction on all

counts. We further hold that his motion for a new trial based on newly discovered

evidence was properly denied, and we perceive no error in the handling of the

Government’s pre-trial applications to engage in wiretapping. The jury instructions did

contain one error: the District Judge improperly failed to charge the materiality element of

wire fraud. That error, however, was harmless. Thus, Eugene Weaver’s conviction on all

counts is affirmed.




                                            17